DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending in the present application, and they are subjected to the following election/restriction.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-21, drawn to a non-invasive optogenetic method for modulating the activity of a metabolic organ in a subject, the method comprising applying a light through the skin of the subject to activate a transmembrane ion channelrhodopsin virally-induced in autonomic efferent nerve fibers innervating the organ, wherein the light is applied in a wavelength, amount and duration effective to modulate activity of the organ in a subject.
Group II, claims 22-31, drawn to a device for non-invasive optogenetic stimulation, the device comprising: (i) one or more surface-mounted-device light-emitting device (SMD-LED) modules, (ii) a Transistor-Transistor Logic (TTL) pulse generator, and (iii) a power supply, wherein the device is configured to be mounted on the skin of a subject.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
37 CFR 1.475(b) states:
“An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)  	A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically adapted for the manufacture of the said product; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.”

	
Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions.  The “Instructions Concerning Unity of Inventions” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b) state, “The expression “special technical features“ is defined in Rule 13.2 was meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art”.  Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.
In the instant case, a shared technical feature in Groups I-II is a device for non-invasive optogenetic stimulation, the device comprising: (i) one or more surface-mounted-device light-emitting device (SMD-LED) modules, (ii) a Transistor-Transistor Logic (TTL) pulse generator, and (iii) a power supply, wherein the device is configured to be mounted on the skin of a subject (Group I), and a non-invasive optogenetic method for modulating the activity of a metabolic organ in a subject using the same device (Group II).  As discussed above, under the rules for unity of invention Applicant may be entitled to examination of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product together in a single application.  However, regarding unity of invention among distinct categories of invention MPEP 1850 III.A. states, “A single general inventive concept must link the claims in the various categories….”.  In the instant case, the shared technical feature common to the identified Groups I-II is not a contribution over the art (i.e., not a general inventive concept).  For example, before the effective filing date of the application (4/20/2017) Towne et al (US2016/0030765; IDS) already disclosed at least a device for non-invasive optogenetic stimulation (Abstract and Summary) in which the light source is extracorporeal and is delivered to the target tissue through the skin (Transcutaneous Light Delivery or TLD; paragraph [0305]), the device comprises an array of LEDs used to illuminate the surface of the therapeutic target that is operably linked to a controller generating pulses and a power supply (paragraphs [0316]-[0317; Figs. 98-99). Towne et al did not teach specifically that the device comprises a Transistor-Transistor Logic (TTL) pulse generator.  However, before the filing date of the present application Ryu et al (US 10,080,355) already taught the use of a pulse generator with a TTL control box to control LEDs for light stimulation in an inducible animal model of stress in which a cell of the hypothalamic-pituitary-adrenal axis has been genetically modified to express one or more proteins that can be activated by light (Abstract; and particularly col. 22, lines 1-13).  Accordingly, it would have been obvious for an ordinary skill in the art to modify the teachings of Towne et al by also utilizing a pulse generator with a TTL control box to control an array of LEDs in their device for non-invasive optogenetic stimulation in light of the teachings of Ryu et al as set forth above with a reasonable expectation of success.  An ordinary skill in the art would have been motivated to carry out the above modification because a pulse generator with a TTL control box to control LEDs for light stimulation has been successfully used by Ryu et al for light stimulation in an inducible animal model of stress.  The modified device for non-invasive optogenetic stimulation resulting from the combined teachings of Towne et al and Ryu et al is indistinguishable and encompassed by a device for non-invasive optogenetic stimulation of the present application.  Therefore, there is no unifying special technical feature. 
Therefore, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, restriction under 35 U.S.C. 121 and 372 is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01. 
Applicant is advised that the response to this requirement to be complete must include: (i) an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species restriction:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
 A.	(i) a liver; (ii) a brown adipose tissue (BAT). Should Applicant elect Group I
B. 	(i) the channelrhodopsin is induced in parasympathetic cholinergic efferent nerve fibers; and (ii) the channelrhodopsin is induced in sympathetic adrenergic efferent nerve fibers.  Should Applicant elect Group I.
C.	(i) activation of cholinergic parasympathetic efferent nerve fibers to the liver reduces blood glucose levels in the subject; (ii) activation of catecholaminergic sympathetic efferent nerve fibers to the liver increases blood glucose levels in the subject; and (iii) activation of catecholaminergic sympathetic efferent nerve fibers to BAT does one or more of increasing BAT thermogenesis and core body temperature, and decreasing blood glucose levels in the subject.  Should Applicant elect Group I; and please note that the elected species must be consistent with the species elected in A and B above.
D.	 (i) blue light; and (ii) red light.  Should Applicant elect either Group I or Group II.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the following claims are generic: at least claims 1 and 21-22 are generic.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
	Each of the recited species is different one from the others because each is at least structurally different one from the others as well as having different properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633